NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RISCHELE FORTHOFFER,                            No.    19-35083

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00235-TMB

 v.
                                                MEMORANDUM*
SHANNON R. FORE; TRINA M. HOLT,

                Defendants-Appellees,

and

BRITTANY DUNLOP,

                Defendant,

 v.

DAVID FORTHOFFER,

                Movant-Appellant.

                  Appeal from the United States District Court
                           for the District of Alaska
               Timothy M. Burgess, Chief District Judge, Presiding

                             Submitted May 4, 2020**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:         SCHROEDER, CANBY, and TROTT, Circuit Judges.

         Rischele Forthoffer appeals pro se from the district court’s Federal Rule of

Civil Procedure 12(b)(6) dismissal of her 42 U.S.C. § 1983 action alleging a

violation of her Fourth Amendment rights by Defendants Shannon Fore and Trina

Holt.1 We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

dismissal of her complaint and denial of her husband, David Forthoffer’s, motion

to intervene under Federal Rule of Civil Procedure 24(a)(2). Lacey v. Maricopa

County, 693 F.3d 896, 911 (9th Cir. 2012) (en banc); Canatella v. California, 404

F.3d 1106, 1112 (9th Cir. 2005). We review denial of Plaintiff’s motion for leave

to amend for abuse of discretion. Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys.,

Inc., 637 F.3d 1047, 1058 (9th Cir. 2011). We affirm and remand with

instructions.

         The district court properly dismissed Plaintiff’s § 1983 claims for monetary

damages because they “necessarily imply the invalidity of [her prior] conviction”

for attempted sexual abuse of a minor and are therefore barred by Heck v.

Humphrey, 512 U.S. 477, 486–87 (1994). Plaintiff’s allegations against both

Defendants are not “distinct temporally or spatially from the factual basis for [her]

conviction”. Beets v. County of Los Angeles, 669 F.3d 1038, 1042 (9th Cir. 2012).


1
    Plaintiff does not appeal the dismissal of her claims against Brittany Dunlop.

                                            2                                   19-35083
       Plaintiff’s second motion for leave to amend was futile and properly denied.

See McQuillion v. Schwarzenegger, 369 F.3d 1091, 1099 (9th Cir. 2004)

(amendment futile where “plaintiffs could not state cognizable damages claims

consistent with Heck”). Denial was also proper as to David Forthoffer’s motion to

intervene. This Circuit has not recognized loss of consortium as a standalone

cause of action under federal law. Getz v. Boeing Co., 654 F.3d 852, 859 (9th Cir.

2011) (“loss of consortium do[es] not arise under federal law”); Arakaki v.

Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003) (where Plaintiff’s case is no longer

proceeding on a particular claim, “intervention is inappropriate as a matter of

right”).

       Dismissal should be without prejudice, however, so that Plaintiff can

“reassert [her] claims if [s]he ever succeeds in invalidating [her] conviction.”

Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995). We therefore

remand with instructions to the district court to enter judgment without prejudice

as to Plaintiff’s claims against Defendant Fore.

       AFFIRMED; REMANDED with instructions.




                                          3                                    19-35083